           Case 5:19-cv-00928-XR Document 20 Filed 04/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 MALIBU MEDIA, LLC,                                   §
                                                      §
                    Plaintiff,                        §
                                                      §
 vs.                                                  §                SA-19-CV-928-XR
                                                      §
 KEVIN SIEGERT,                                       §
                                                      §
                    Defendant.                        §


            FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION

       This action was considered by Judge Xavier Rodriguez on a motion for default judgment,

without a jury, and the following decision was reached:

       It is ORDERED that the plaintiff MALIBU MEDIA, LLC recover from the defendant

KEVIN SIEGERT the amount of $15,000.00 in damages and $465 in costs. Post-judgment interest

shall accrue at the rate of 0.22%.

       Defendant KEVIN SIEGERT is enjoined from directly, contributorily, or indirectly

infringing Plaintiff’s rights under federal or state law in the Works, including, without limitation,

by using the internet, BitTorrent, or any other online media distribution system to reproduce (e.g.,

download) or distribute the Works, or to make the Works available for distribution to the public,

except pursuant to a lawful license or with the express authority of Plaintiff.

       KEVIN SIEGERT is further ordered to destroy all copies of Plaintiff’s works that the

Defendant Kevin Siegert has downloaded onto any computer hard drive or server without

Plaintiff’s authorization, and shall destroy all copies of the Works transferred onto any physical

medium or device in Defendant Kevin Siegert’s possession, custody, or control.




                                                  1
          Case 5:19-cv-00928-XR Document 20 Filed 04/20/20 Page 2 of 2




       The Court shall retain jurisdiction over this action for six months or until the judgment is

satisfied to entertain such further proceedings supplementary and to enter such further orders as

may be necessary or appropriate to implement and enforce the provisions of this Default Judgment.

       It is so ORDERED.

       SIGNED this 20th day of April, 2020.




                                     XAVIER RODRIGUEZ
                                     UNITED STATES DISTRICT JUDGE




                                                2
